OFFICE   OF THE ATTORNEY     GENERAL     OF TEXAS
                                  AUrnN
i-C.-
k-a-


        Honorable I,. A, Wood8                                -..,
        State superintendent of pub110 xnnrrtruotion
        AUStiJk, TOaS
                                                                             I



        DOW SIC:       .:         Attentlonr    Mr.




                                                 Basque County, a        ;
                                                 ohool dietriot.
                                                , 1940;~~~ submit ior
                                                allowing question:
                                                r L. dorle, Super- ~:~
                                                 Sohools, w?wldlan;,'~ :,I
                                               OVII~ question for

                                         3, Bosque County was con- ;'
                                         h the ~~erlcllanIndependent ,-
                                         h day or Funs, 1940. '~01~
                                         oneolldatton,'an  eleotloa
                            e'0th day oi August to equalize the
                            o amum the bonded indebtedness in
                            tod ?ierldlan Independent sohool Dla-
                            eotlon oarrled ror the equalization      .(,'
                        rate and the assuming or the bon'ded In-

                           dwaf Comon Sohool Distriot        63 Bosquf
            Count~'i% i?  Ben asoeseed by the county ~a !ladOT-
            Colleotor at th0;rat.e or. rlity aents (50$) beior0
            the ooneolidatlon    and the equalizatton     Of the tar
            rate.   Sbee.thr   ,ooneollbatloi,'th~yeridi~       BOlmol
Hon. Lo ha Woods, page 2.


      Board has by proper resolution released the county
      Assessor-collector  rrom any rurther responelblllty
      in the matter of assessing and collecting    taxes tar
      the once r&dway Dlstrlot,   whloh Is now a part of
      the Eerldlan Independent school District    and there-
    . fore under the jurladlotlon   of the xerldlan Sohool
      Assessor-collector.
            *IWe wish to know what procedure to follow to
     collect   the new rate of one dollar ($1.00) now lm-
     posed upon the property of the rormer ~ldway Dls-
     trLot ior this year?*-
            It le assumed that the commonschool dlstrlot  and ..      j
independent school dlatrlot   involved in this Inquiry, were
consolidated under the authority of ArtIole 2805, Vernon’s
Annotated Revised Civil Statutes oi Texes, and that an.eleo-
tlon or eleotlone became neoesaary under Artlole 2807, Ver-
non’s Annotated ~evlsed civil Statutes or Texas, ror the
assumption of the outstanding bonds ot the component dlstrlote
and the voting of a new tax rate within the llmlta and in the
mode and mnner required by Articles 2784 and 2785, Vernon’s
hnnotated Revised Clvll Statutes or Texas.
            It does not appear from your letter that any ques-
tlon Is made a8 to the regularity or legality      or the proceed-
ings taken under the above cited statutes, nor Is any diffi-
oulty, present or anticipated,    in the oolleotlon   ot the newly
voted tax of this consolidated dlstrlot,     presented by your
letter.    As we interpret the Inquiry, It merely appears that
the writer of the letter desires to be advised, generally,       of
the proper procedure to be followed in the oolleotlon      of the
taxes In question.     Strlotly speaking, this calls ror no
opinion of this. department upon a question of statutory con-
struction,   and we need only point to the statutes ln such
cases made and provided.
          Article e784, Vernon’s Annotated Revised Cl~ll
statutes, empowers school trustees ror independent school
districts to levy and cause to be collected    the annual taxes
voted upon the alstriot  under the statutory provlslons hera-
Inabove adverted to, and rlres the purposes and amount    for
whloh euoh tsxas may be levied.   In thlr oonneotlon, Artlole
2790 Vernon@8 Annotated Beviae,d Civ%l Statutoa of Tararr,
provides, in part, aa r0u0wa I               '_.
                 .   ,,~                    .~


.                                                               1
                                                                  ..
                                                                       98



Hon. L. A. wOOd8; page 3,


           "II an,lndependent sohool district   vote8 a
     maiatenanoe tar, the board of trustee8 shall
     thereafter annually levy and oause to be a8-
     sessed and collected    upon the taxable property    '
     in the limits of the dlstriot    for the maintenance
     Of,the publio.free    sohools of th4 said dlstrlCt
     auah ad valorem tax as the qualified voters of
     such dlatrlct   authorized at the election held for
     that purpose; or ii no~8pacifiO rate has been
     voted, eald board shall levy such a rute eaoh
     year wlthln,that   llmlt a8 It may deem judlolous.
     . . ."
           It the m?idlan Independent school Dlstrlot has
eleotea to a88es8 and oolleot its own taxes, 004, ror thlr
purpose, has Its own assessor aa collector   or taxen, a8
indirectly  appears to be the ease rrom your letter,  then
the terms and provisions of Artiole 2791, Vernonts Juno-
tated Revised Civil statute8 of Texas, would govern1
            "The dlotrlot  tax assessor and colleotor
     shall have the same power and shall psrrom the                         ..
     same duties with reference to the assesszmnt and
     collection   of taxes for free school purposes that
     are Oonierred by law upon the city marshal or ln-
     corporate4 towns or villages,     and he shall re-
     ceive such oompensetlon for his services as the
     board or trustees may allow, except In cities and
     town8 provided ror, not to exceed iour per cent
     or the Whole aznount or tore6 reoelved by him, He
     shall give bond in double the estimated amount or
     taxes corn-     annually into his hands,  payable to
     and be approved by the president or tho.board,
     conditioned for the faithful     alsoharm or his du-
     ties, and that he will p&y over to the treaourer
     of the board all run48 toting into his hands by
     virtue of his ~offloo as suoh a6sessor and colleo-
     tor; provided that in the. enforoed collection     of
     taxes the board of trustees shall perioriuthe dU-
     ties whloh devolve Iti suoh cases tpon the city
                                                              I




     oounoll or an incorporated olty or town the              _
     president or the board or trustee8 shali per%ni .,
     the duties which devolve in suoh oases upon the
     mayor or an inoorporcted olty or tow, and the,
     aounty attorney oi'the oounty ln whloh the lnde-
     pendent sohool dlstrlot    is locatsd 8hall perioflp’


 .
ROIL   ‘L.   A+   woods, $aee 4.


        the duties which ln Such cases devolve upon the            ~!!
        city uttorney or an incorporated olty or town '.
        under the provisions of 16~ applicable thereto,
        It shall be within the dlsor4tion or the board.
        Of trustees of any lnd4pcndedt school dletrlot
        to naae an assessor or taxes who shall ~89~~8
        the taxable progerty wlthln the limits or the
        independent sohool dlstrlot  within the time and
        in the manner provided by eXl8tlng laws, In 80
        far as they are applicable,  and when Said 863488-
       meat has been equalized by a board of equalization          ,.,
        oppolnted by the board or trustee8 for that pur-
       .pose, shall prepare the tsX rolls.oi   Said dlstrlot                .'
        and shall duly slCn and certify s6ao to th4 oounty        .. .
        tax oolJeotor as provided ror lnthe Suooeedlng
        artlole.   The said assessor of! tares shall receive        .
       a tee 0r two per oent or the whole amount 0r taxes
        aS84866d by him as Shown by th4 OOmpl4t4d~O4rtl-            ;.~
        fled tax rolls.*                                              :..   ,~
           II, on the other hand, the ;:6ridiaf,Independent   ~.,:':
School District desires the servloeS of the county taX of-
iiolals  ln tho assessment and oollectlon   of its taxes, the
rollowing provisions or Article 2792, Vernon's Aunotated '.
ReYl8ed ClYll Statutes or Texas, will applya
              "shen a majority of the'Boar4 or Trustees
        of an Independent Dlstriot    prerer to have the
       .t6X46 Of their Dletrlot assess44 and oolleoted by
        the County ASseSsor and Colleotor,    or oolleoted
        only by the County Tax Collector, ,a83118  shall be
        assessed ana c0il00tea by said county orrloers
        and turned over to the Treasurer or the Independ-
        ent school District for whloh such ,taXes have
        been oolleoted.   The property of such Districts
        having their taxes asses.sed and Colleotod by the         .:
        county Assessor and Collector    my  be aSsoS8ed at   ‘,,
        a greater value than that assessed for County and,        .:;
        state purposes, and in such oases the County Tax
        Xesessor ana Collector shall asse58 the t8xcs ror .~
        88ld DiEtriOt on sepcrate assessment blanks rur-
        r&h44 by Said DlStriOt ana Shall prepare the
        rolls ror~sald Dietriot ln acoordanoe with the
        aeaeesment value0 whleh hare been, SqWlzed      by a.
        Board or Equallzatlon appointed by the Board of
        Trustees ror that purpose.     Ii Said tar48 are
        aS8NISOd by a'Spoole   Asreabor or tha xnaepenaent      .,
                        a ,.
                            L:                 I
      District and fireoolleotcd only by the cOt+nty
      Tax collector,  t&e county mx Collector la
      suoh owss shall aooept the rolls      repare by
      tha S~oolal immtwor anti opprovml iiy the Eoard
      or Trtsteea a8 provldod in the prtaafdl Artic1a.
      RhcA the County iN5ossor end i%llector 2s re-
      quirod to a&woo8 ond collaot the taxao or Indo-
      pmbent .‘ichaol ijfetrlota ho shall roapsotlvaly
      raoeivo one per coat (1G) r0r aiuoseln6, and oru
      per cent (15) for oolleoting   mi7ie.w
           w tsel awe thot the 6ahool authoritio5 of uerl-
 dlan Indopondent School DimrtriOtaro erntlrel iazl;iriar with
 the U~~VO knmit~8, aAa WQ 05~ 0nlp 0svJs0, 36 the.ab5eAOe
 or 0 nor0 opooirlo qucetlon, thnt thy ixiy~ procood ta levy,
 OsGeoa and ooueot tfsmb 0r the AQtiy oroatod t¶latriot, unusr
          procaduro followa
 tho sit150                  by thaa in levyin& afistlosln& and
 oolleoting taxes for said distriot prior to lto conaolidatloa
 with Yidvmy Diatriot Na. 63, 90~~3 Cokty.       said coneolida-
 tiOA or &it0 JUO 4, 1940, doe?aAOt in any W~alter        the pro-'   /’
 clrdwo outl5md bg the abova eta\tutsoror the levy b9m55-
 L%At n&d OOl~OOtiOA or taxes for iAuop@AdeAt aahooi dletrlats,~
 or dofeat tho right of tzorbllaaXndoponaant Sohool Dlstrlot.
 to levy, aixwo~ arA oolloot tuxes in the arnunt    toted, frora
 pereons and progsrty 0i the old ooni?ao&aohool Aletriot    iOr
 tho ourmAt ymr*
           TrwtiAg tho roragoing   rully    aamers   the   QUWtiOA
 you lntcoded to present, wa are
                                           Yours vary truly




ATTORNEY GENERAL     '.